Citation Nr: 9930565	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  96-47 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the claim for service connection for residuals of a 
gunshot wound injury to the stomach and left leg is well 
grounded.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel

INTRODUCTION

The veteran served on active duty from March 1984 to February 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied, as not well grounded, the 
veteran's claim of entitlement to service connection for 
residuals of a gunshot wound injury to the stomach and left 
leg.  The veteran timely appealed this determination to the 
Board.

In his October 1996 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested that he be afforded a 
hearing before a Member of the Board at the RO.  Thereafter, 
in signed statements dated in November 1998 and June 1999, he 
indicated that he no longer wished to appear for such a 
hearing.  Under the circumstances, the Board determines that 
his request for a Travel Board hearing is withdrawn.  See 
38 C.F.R. § 20.704(e) (1999).

FINDINGS OF FACT

1.  Although a pre-service gunshot wound injury to the 
stomach and left leg was noted at service entry, in his 
statements and hearing testimony, the veteran essentially 
reported that the disability had stabilized prior to service, 
that it worsened during service, and that the disability has 
remained aggravated since that time.

2.  The service medical records show that the veteran 
received treatment on several occasions for left leg problems 
that were attributed to a preservice gunshot wound injury, 
and there is competent medical evidence that indicates that 
the veteran's current residuals of his preservice gunshot 
wound injury to the stomach and left leg might have been 
aggravated due to service.

3.  The veteran's claim is plausible.

CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for service 
connection for residuals of a gunshot wound injury to the 
stomach and left leg.  38 U.S.C.A. §§ 1131, 1153, 7104 (West 
1991); 38 C.F.R. §§ 3.303, 3.306(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may be established nonetheless by 
evidence demonstrating that the disease was in fact incurred 
during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.

Because the RO has denied the veteran's claim on the basis 
that it was not well grounded, the preliminary question to be 
answered in this case is whether the veteran has in fact 
presented evidence of well-grounded claim.  A well-grounded 
claim is not necessarily a claim that will ultimately be 
deemed allowable.  It is a plausible claim, properly 
supported with evidence.  See 38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

In this case, the veteran's gunshot wound injury to his the 
stomach and left leg was noted at service entry, and indeed, 
the veteran concedes that the disability preexisted service.  
As such, under these circumstances, in order for the claim 
for service connection based on aggravation to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) medical 
or, in certain circumstances, lay evidence of aggravation of 
a disease or injury in service; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Maxson v. West, No. 97-1673, slip op. at 6 (U.S. Vet. 
App. Jul. 6, 1999); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The medical evidence of record includes a July 1998 private 
medical report that was prepared by the veteran's treating 
physician, Dr. Richard L. Kole.  In the report, Dr. Kole 
notes the veteran's reported history of having sustained a 
preservice gunshot wound injury to the stomach and left leg 
as well as the veteran's complaints that the disability 
became exacerbated while in service due to physical rigors 
therein.  In addition, he essentially opined that the 
disability might well have been aggravated by service.  
Further, the service medical records show that the veteran 
received treatment on several occasions for left leg problems 
that were attributed to a preservice gunshot wound injury.  
Indeed, in Maxson, the United States Court of Appeals for 
Veterans Claims (Court)-formerly the United States Court of 
Veterans Appeals-suggested that, with regard to the second 
element required to present a well-grounded aggravation 
claim, even if the physicians in that case had not opined 
that the veteran sustained a permanent increase in his 
preexisting gastrointestinal disability during service, the 
veteran's service medical records alone, which indicate that 
he was treated on four occasions for abdominal pain, nausea, 
and vomiting, might have been sufficient to well ground his 
aggravation claim.  Id. at 9.

The Board finds that Dr. Kole's statement, which indicates 
that the residuals of the veteran's gunshot wound injury to 
the stomach and left leg may have been aggravated by service, 
together with the service medical records, which show 
treatment for the disability, is sufficient to render the 
claim plausible.  See Maxsom; Caluza.  Accordingly, the Board 
finds that the veteran has submitted a well-grounded claim 
for service connection for residuals of a gunshot wound 
injury to the stomach and left leg; to this extent, the claim 
is granted.



ORDER

As evidence of a well-grounded claim for service connection 
for residuals of a gunshot wound injury to the stomach and 
left leg has been presented, the appeal is granted to this 
extent.


REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for residuals of a gunshot 
wound injury to the stomach and left leg, the RO must now 
consider the claim on the merits.  Prior to adjudicating of 
the claim on the merits, however, additional development is 
warranted.  Under the circumstances of this case, the VA's 
"duty to assist" requires that he be afforded a VA 
examination with respect to this disability, which must take 
into account the records of his prior medical history and 
treatment, and includes an opinion as to whether the 
residuals of his pre-service gunshot wound injury to the 
stomach and left leg were aggravated by or during service 
before a decision concerning his appeal can be made.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); Moore v. 
Derwinski, 1 Vet. App. 401, 405 (1991).  In addition, the 
claims folder reflects that the veteran has been receiving 
regular treatment for this disability from Dr. Kole of Hudson 
Valley Medical Associates in Pomona, New York.  Further, in 
his July 1998 report, Dr. Kole implied that the veteran had 
received VA medical care for this disability.  As such, prior 
to having the veteran undergo such an examination, the RO 
should obtain and associate with the claims folder any 
pertinent outstanding medical records, including those of Dr. 
Kole, as well as any outstanding VA medical records.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  After obtaining authorization from 
the veteran, the RO should obtain any 
relevant outstanding private treatment 
records, to include those of Dr. Richard 
L. Kole, as well as from any other 
examiner at Hudson Valley Medical 
Associates in Pomona, New York; from any 
VA medical facility; and from any other 
source identified by the veteran.  The 
aid of the veteran and his representative 
in securing such records should be 
enlisted, as needed.  However, if any 
such records are not available, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo an appropriate VA 
examination to determine the current 
nature, etiology, and extent of the 
residuals of a preservice gunshot wound 
injury to the stomach and left leg found 
to be present.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies should be accomplished, 
and all clinical findings must be 
reported in detail.  The examiner is 
requested to review the service medical 
records and all pertinent post-service 
medical records and offer an opinion as 
to whether it is at least as likely as 
not that any residuals of a preservice 
gunshot wound injury to the stomach and 
left leg found to be present worsened 
beyond the expected natural course of the 
disability during service.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If any action requested 
is not taken, or is deficient in any 
manner, appropriate corrective action 
should be undertaken.

4.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim for service connection 
for residuals of a gunshot wound injury 
to the stomach and left leg on the basis 
of all pertinent evidence of record, and 
all pertinent legal authority, 
specifically to include that cited to 
above.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, No. 98-
2267 (U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. 
App. 104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals







